Citation Nr: 1605043	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-24 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for service connection for osteoarthritis of the left knee, claimed as a left knee disability.

2. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for service connection for bilateral hearing loss.

3. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for service connection for tinnitus.

4. Entitlement to service connection for osteoarthritis of the left knee, claimed as a left knee disability.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues of entitlement to service connection for osteoarthritis of the left knee, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence since the last final rating decision in January 2006 denying service connection for left knee disability, bilateral hearing loss, and tinnitus raises a reasonable possibility of substantiating the claims and is not redundant of evidence then of record.





CONCLUSIONS OF LAW

1. New and material evidence sufficient to reopen a previously denied claim of service connection for osteoarthritis of the left knee, originally claimed as a left knee disability, has been received; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

2. New and material evidence sufficient to reopen a previously denied claim of service connection for bilateral hearing loss has been received; the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3. New and material evidence sufficient to reopen a previously denied claim of service connection for tinnitus has been received; the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   Given the positive outcome of the below decisions with regard to the new and material evidence claims, a discussion of the duty to notify and assist is not necessary at this time.  

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring). 

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the RO has previously found in favor of reopening a claim. 

In the instant matter, the Veteran's initial claims of service connection for a left knee disability, bilateral hearing loss, and tinnitus were denied in a January 2006 rating decision.  The Veteran timely filed a notice of disagreement with that decision and a statement of the case was issued in June 2008.  However, he failed to timely perfect the appeal of those issues, and they became final 60 days after the mailing of that statement.  38 C.F.R. § 20.302(b) (2015).  In December 2008, the Veteran submitted a claim to reopen the previously denied and now final claims for service connection.  

A. Left Knee

At the time of the initial and now final denial in 2006, the claim for service connection for a left knee disability was denied because there was no evidence showing that a left knee condition or injury was incurred in or the result of an incident of active service.  

Since the time of the original denial, the Veteran has submitted various private records in support of his claim.  Particularly, he submitted an April 2009 letter from his private physician which opined in favor of a possible connection to regular activities of service, such as climbing ladders.  Additionally, a February 2014 private treatment record indicates a possible connection between his present left knee condition and an abnormal gait, the result of his now-service connected right knee disability.  

The Board finds that this evidence is "new" in that it was not of record at the time of the previous denial.  Further, it finds that it is "material" as it provides a possible link to an incident of service, or in the alternative, a secondary link to a service-connected disability, which was not addressed at the time of the prior denial.  Accordingly, the Board finds that the previously denied and final claim for service connection for a left knee disability should be reopened.  
B. 
Hearing Loss and Tinnitus

The claims for tinnitus and bilateral hearing loss were originally denied because the evidence suggested it was unlikely the conditions had onset during active service based on the Veteran's exit physical which showed hearing within normal limits.  

The Veteran has submitted a letter dated April 29, 2009, by his private physician which states his various claimed disabilities, including tinnitus and hearing loss, were more likely than not caused by certain duties performed while in military service.  Specifically, the physician indicates that the Veteran was exposed to loud noise while working as a first loader for 3 inch 50 gun shells with minimal hearing protection.  In this instance, given the "low" threshold for determining whether the evidence raises a reasonable possibility of substantiating a claim, it is satisfied that this evidence is both new and material.  

This evidence is "new" in that it was not of record at the time of the previous denial.  Further, while the previously denied claim relied upon a VA examination from October 2005 which did acknowledge the Veteran's in-service acoustic trauma, the opinion used to deny the claims clearly relied exclusively on the Veteran's normal hearing test upon separation and failed to address a possible etiological link to his in-service noise exposure.  The 2009 private physician's letter raises a possibility of such a link.  At the very least, as will be addressed below, it triggers the duty to provide a new VA examination.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the claims for service connection for hearing loss and tinnitus are reopened.  




<CONTINUED ON NEXT PAGE>



ORDER

New and material evidence having been received, the claim for service connection for osteoarthritis of the left knee, originally claimed as a left knee injury, is reopened; to this limited extent, the appeal is granted.  

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; to this limited extent, the appeal is granted.  

New and material evidence having been received, the claim for service connection for tinnitus is reopened; to this limited extent, the appeal is granted.  


REMAND

Once VA undertakes to provide an examination in connection with a service-connection claim, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Concerning the claim for service connection for osteoarthritis of the left knee, in February 2009, the RO de facto reopened the Veteran's prior claim for a left knee disability and afforded the Veteran a VA examination.  The Board finds that that examination, which the RO has relied upon to date in adjudicating this appeal, to be inadequate for two reasons.  First, the examination appears to rely upon the notion that the Veteran did not experience issues with his knee until 2001, going so far as to state that complaints did not occur until over 28 years after separation from service.  However, the Veteran contends that he experienced pain as early as the 1970s, a fact he reported during that examination.  While the evidence of record does not show medical treatment for a knee condition until 2001, the Veteran is competent to report that which he has firsthand knowledge of, particularly pain, therefore, the examiner should address the present disability in context of the Veteran's full reported medical history.  

Additionally, following the initial denial of the left knee claim, the Veteran was granted service connection for a right knee disability.  This is significant because the Veteran contends, in the alternative, that his left knee disability was either caused or aggravated by his service-connected right knee.  While the February 2009 VA examination does address possible causation by the service-connected right knee, it fails to address whether the left knee was aggravated beyond its normal progression thereby.  Accordingly, on remand, that issue should also be addressed in a new examination.

With regard to the hearing loss claim, in October 2005, the Veteran was afforded a VA examination in which the examiner stated that it was unlikely that the Veteran's hearing loss (and tinnitus) had its origins during his active duty military service "based on an exit physical examination that showed hearing to be within normal limits bilaterally in 1973."  The Board also finds that this examination is inadequate.

Even though hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In this instance, the Veteran has submitted a statement by a private physician, which, although it does not provide an adequate explanation for the opinion rendered, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (stating the required elements for a medical opinion to be given weight in a benefits claim), it does at least raise the possibility that the Veteran's hearing loss was caused by an incident of service.  Thus, a medical opinion based solely on the lack of a showing of hearing loss upon separation is inadequate. 

Finally, with regard to the claim for tinnitus, in addition to the reasons discussed above regarding the hearing loss claim (in fact, the opinion given which the Board has found inadequate also addressed the Veteran's tinnitus), the Veteran has reported that his tinnitus started between 1993 and 1995, and the October VA examiner found that it is likely etiologically related to the Veteran's current hearing loss.  Given the intertwined nature of the hearing loss and tinnitus claims, the outcome of the hearing loss appeal may significantly impact the tinnitus claim, and therefore a remand is necessary.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination with an orthopedist in connection with his left knee claim.  A complete copy of the record, including a copy of this remand, should be provided to the examiner for their review.  Any indicated testing deemed necessary should be conducted.

The examiner should take a thorough history from the Veteran, including any reports of pain during and following service.  The examiner should then give a diagnosis for any left knee disabilities found.  Thereafter, for each and every left knee disability, the examiner should answer the following questions:

Whether it is at least as likely as not that the Veteran's present disability is related to any incident of active service.

Whether it is at least as likely as not that the Veteran's present left knee disability was caused by his service-connected right knee disability.  

Whether it is at least as likely as not that the Veteran's present left knee disability was aggravated beyond its natural progression by his service-connected right knee disability.  If the examiner finds that aggravation has occurred, a pre- and post-level of aggravation should be provided.
		
A complete rationale should be provided for each opinion requested and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  The examiner is reminded that the Veteran is competent to report symptomatology such as pain.  

2. Schedule the Veteran for an audiology examination in connection with his hearing loss and tinnitus claims. A complete copy of the record, including a copy of this remand, should be provided to and reviewed by the examiner prior to rendering any opinion.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiner should review the treatment records and provide the following opinions:

Whether it is at least as likely as not (i.e., 50 percent probability or greater) that any hearing loss had its onset in service or is otherwise related to military service, to include noise exposure associated with the Veteran's military occupation.  

Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's tinnitus had its onset in service or is otherwise related to his military service, to include noise exposure associated with the Veteran's military occupation.  It should also be noted whether tinnitus is traceable to any hearing loss.

A complete rationale for all opinions must be provided.  Citation to medical treatise evidence and know medical principles should be given in support of the requested opinions.  The examiner is reminded that an opinion based solely a lack of hearing loss in service and the time between separation from service and onset of hearing loss will be deemed inadequate.  The medical reasons for accepting or rejecting the Veteran's theory of onset should be set forth, including a discussion as to whether his disability may have had a delayed onset following noise exposure during military service.

3. Thereafter, the AOJ should readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


